Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s “Response to Amendment and Reconsideration” filed on 10/25/2021, has been considered.
Claims 1-20 are pending in this application and an action on the merits follows.

Claim Objections
Claims 11 and 19 objected to because of the following informalities: “Slash screen” is a typo.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 10-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dessert et al. (U.S. Patent Publication No. 2012/0296726), in view of Satyanarayan (U.S. Patent Publication No. 2017/0161728).


Regarding claims 1, 11 and 19, Dessert teaches a transaction terminal comprising a transaction processor and a transaction non-transitory computer-readable storage medium having a transaction manager set of executable instructions; a mobile device; a server/cloud comprising a server/cloud processor and a server/cloud non-transitory computer-readable storage medium having touchless payment manager set of executable instructions; (server terminals, [212])
the transaction terminal set of executable instructions when executed by the transaction processor from the transaction non-transitory computer-readable storage medium cause the transaction processor to perform processing comprising: displaying a Quick Response (QR) code on transaction screens presented on a transaction display of the transaction terminal during a splash screen within a transaction interface of the transaction terminal before a transaction starts on the transaction terminal AMENDMENT AND RESPONSE UNDER 37 C.F.R § 1.111Page 6 Serial Number: 16/861,070Dkt: 20-0378Filing Date: April 28, 2020and during each subsequent transaction screen of the transaction interface during the transaction after the transaction is initiated; (Fig. 10A)
processing item codes for the transaction that is started and that is being conducted by or on behalf of a customer at the transaction terminal; receiving an event from the touchless payment manager set of executable instructions indicating that a payment for the transaction was requested, wherein the event indicates that the QR code was scanned by a mobile device operated by customer from the slash screen or any of the subsequent transaction screens at any point during the transaction; (see (Fig. 2E, F, Fig. 3A, splash module 314A, [92-93]); 

receiving the QR code captured by the mobile device from the transaction screens of the transaction display from the splash screen before the transaction started or from any of the subsequent transaction screens during the transaction; (Fig. 2D, E, F)
receiving a mobile device identifier from the mobile device with the QR code (Fig 2D); 
obtaining a customer identifier for the customer based on the mobile device identifier; obtaining a payment method registered to the customer identifier, ([175-182]);
sending the event to the transaction manager set of executable instructions; and causing the payment method and transaction details for the transaction to be sent to the payment server, [182-192].

Dessert does not explicitly teach linking a customer identifier for a customer to a transaction being performed at a transaction terminal without the customer touching options associated with a transaction interface of the transaction terminal during the transaction, receiving a notification from a payment server that payment was processed for the transaction without the customer having touched a payment option associated with the screen and updating a final transaction screen to confirm the payment and completion of the transaction. decoding the QR code and obtaining a transaction terminal identifier for the transaction terminal and a transaction identifier for the transaction; 
100, the PCD 100 relays this selection to the central mobile payment controller 50, [56], (the client unique identifier, [175-176]);
However, Satyanarayan teaches the system 100 (as described in FIGS. 1-3) can be configured to provide a “touchless” shopping and payment experience in which customers can use the mobile wallet application 230 to pay for items purchased in a physical store and/or online, [47-50, 103], the wallet ID can be transmitted to a point-of-sale device by scanning, via a device coupled to the POS device, a code or other identifier displayed by the wallet application 230 (FIG. 2). In other embodiments, the wallet ID can be transmitted to the POS device via near field communication and/or other wireless communication. The POS device can retrieve the wallet contents from the customer's profile (stored on the customer profiled database 315 (FIG. 3), [103]).	
It would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention, to modify the system of Dessert to include touchless technology as taught by Satyanarayan in order to facilitate smooth, efficient, and intuitive in-store and online checkout for customers, (Satyanarayan, 15]).



Regarding claim 2, Dessert teaches sending transaction details for the transaction and the payment to the mobile device operated by the customer, (Fig. 10B-D);

claim 3, Dessert does not explicitly teach however, Satyanarayan teaches inking further includes receiving the customer identifier from the transaction terminal based on a second code scanned by the transaction terminal from a mobile display of the [[a]] mobile device operated by the customer, (the wallet ID can be transmitted to a point-of-sale device by scanning, via a device coupled to the POS device, a code or other identifier displayed by the wallet application 230 (FIG. 2). In other embodiments, the wallet ID can be transmitted to the POS device via near field communication and/or other wireless communication. The POS device can retrieve the wallet contents from the customer's profile (stored on the customer profiled database 315 (FIG. 3), [103]).

Regarding claims 4-5, Dessert does not explicitly teach however, Satyanarayan teaches linking further includes receiving a mobile device identifier for a mobile device operated by the customer based on a physical proximity between the mobile device and a known location for the transaction terminal, wherein the mobile device identifier is linked to the customer identifier, (POS device can be communicatively coupled using other suitable means (e.g., near field communication, [48, 67]); linking further includes receiving a transaction identifier obtained by a mobile device that is operated by the customer and transmitted in a wireless beacon signal proximate to the transaction terminal, (Wifi, [67]).  

Regarding claim 6, Dessert teaches linking further includes receiving a transaction identifier for the transaction from the mobile device operated by the customer that was obtained from the code that was scanned from a transaction terminal display of the 

Regarding claim 7-8, Dessert teaches sending a notification to the transaction terminal that payment processing is to be processed; providing the payment details for the payment method with the notification to the transaction terminal, [100] and Satyanarayan teaches payment without any touching by the customer of the options to cause the payment processing of the payment, [50, 103].

Regarding claim 10, Dessert teaches automatically processing further includes obtaining transaction details from the transaction terminal and providing payment details associated with the payment method and the transaction details to a payment server for processing the payment, ([100]),

Regarding claim 12, Dessert teaches displaying further includes presenting within the splash screen and each of the subsequent screens on the touch display the codes, wherein the code comprises a Quick Response (QR) code that is encoded with a transaction identifier for the transaction and a transaction terminal identifier for the transaction terminal, wherein the QR code is presented for capturing by the mobile device operated by the customer, [66, 92-93].  

Regarding claim 13-15, Dessert teaches capturing a Quick Response (QR) code presented on a mobile display of a mobile device operated by the customer, ([66], however does not explicitly teach decoding the code and obtaining a mobile device 230 (FIG. 2). In other embodiments, the wallet ID can be transmitted to the POS device via near field communication and/or other wireless communication. The POS device can retrieve the wallet contents from the customer's profile (stored on the customer profiled database 315 (FIG. 3), [103]).

Regarding claim 16-17, Dessert teaches receiving further includes obtaining the event from a touchless payment manager that executes on a server; obtaining the event further includes obtaining a payment method registered to the customer from the touchless payment manager; determining further includes initiating the payment for the transaction with a payment server using transaction details for the transaction and the payment method based on one of: receipt of the event from the touchless payment manager, ([124].  

Regarding claim 20, Dessert teaches the transaction terminal is: a Point- Of-Sale (POS) terminal, [104].

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dessert and Satyanarayan combination and further in view of Nathanel et al. (U.S. Patent Publication No. 2013/0232017)

Regarding claims 9 and 18, the combination does not explicitly teach providing an elapsed period of time for inactivity during the transaction at the transaction terminal with the notification, wherein the elapsed period of time when reached at the transaction terminal causes the automatic processing of the payment. However, Nathanel teaches determine that an opened tab has been abandoned if one or more conditions hold true, for example, if a predefined time (e.g., five hours) elapsed since the tab was lastly updated or modified. Abandoned tab handler 118 may initiate a process for remote electronic payment from a patron's account at operator server 140, to the restaurant, in response to detection of an abandoned purchase tab, [41-42].
It would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention, to modify the method of combination to include an automatic payment processing after a predefined time as taught by Nathanel in order to provide security and privacy, may minimize fraudulent usage of the payment method information, (Nathanel, [79]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILENA RACIC whose telephone number is (571)270-5933. The examiner can normally be reached M-F 7:30am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/MILENA RACIC/Patent Examiner, Art Unit 3627                                                                                                                                                                                                        

/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627